                           Case 1:21-mj-00400-RMM Document 5 Filed 04/27/21 Page 1 of 1
AO 442 (Rev. 11/11) Arrest Warrant



                                          UNITED STATES DISTRICT COURT
                                                                        for the

                                                            District of&ROXPELD

                      United States of America
                                 v.                                       )
                                                                          )        Case No.
                ROMAN STERLINGOV                                          )
                                                                          )
                                                                          )
                                                                          )
                              Defendant


                                                        ARREST WARRANT
To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)
                                                                          ROMAN STERLINGOV                                                     ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment               u Superseding Indictment           u Information           u Superseding Information             ;
                                                                                                                            u Complaint
u Probation Violation Petition                u Supervised Release Violation Petition           u Violation Notice          u Order of the Court

This offense is briefly described as follows:

18 USC 1960(a) Unlicensed Money Transmission
18 USC 1956(a)(3) Money Laundering - Sting
 D.C. Code 26-1023(c) Money Transmission without a License




Date:           04/26/2021
                                                                                                 Issuing officer’s signature

City and state: Washington D.C.                                                      Robin M. Meriweather, Magistrate Judge
                                                                                                   Printed name and title


                                                                        Return

          This warrant was received on (date)          04/26/2021             , and the person was arrested on (date)           04/27/2021
at (city and state)       Los Angeles, California                   .

Date:      04/27/2021
                                                                                                Arresting officer’s signature

                                                                                          Devon A Beckett, Special Agent
                                                                                                   Printed name and title
